Exhibit 10.7

VONTIER CORPORATION

2020 STOCK INCENTIVE PLAN

 

1.

Purpose of the Plan. Vontier Corporation, a Delaware corporation, wishes to
recruit and retain key Employees, Directors and Consultants and to motivate them
to contribute to the growth and profitability of the Company. To further these
objectives, the Company established the Vontier Corporation 2020 Stock Incentive
Plan. Under the Plan, the Company may make grants of Options, Stock Appreciation
Rights, Restricted Stock Grants, Restricted Stock Units, Other Stock-Based
Awards and Conversion Awards. The Company may also make direct grants of Common
Stock in the form of Restricted Stock Grants to Participants as a bonus or other
incentive or grant such stock in lieu of Company obligations to pay cash under
other plans or compensatory arrangements, including any deferred compensation
plans.

 

2.

Definitions. As used herein, the following definitions shall apply:

“Administrator” means the Compensation & Management Development Committee of the
Board, unless the Board specifies another committee or the Board elects to act
in such capacity.

“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock
Grants, Restricted Stock Units, Other Stock-Based Awards or Conversion Awards
(each as defined below).

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing an Award, including through electronic medium, which shall
contain such terms and conditions with respect to an Award as the Administrator
shall determine, consistent with the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time and the regulations issued with respect thereof.

“Committee” means the Compensation & Management Development Committee of the
Board.

“Common Stock” means the common stock of the Company.

“Company” means Vontier Corporation, a Delaware corporation.

“Consultant” means any person engaged as a consultant or advisor of the Company
or an Eligible Subsidiary for whom a Form S-8 Registration Statement is
available for the issuance of securities.

“Conversion Award” means an Award granted pursuant to Section 11 of the Plan.



--------------------------------------------------------------------------------

“Date of Grant” means the date as of which the Administrator grants an Award to
a person.

“Disability” means a Participant, as determined by the Administrator (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer.

“Early Retirement” means an employee voluntarily ceases to be an Employee and
the Administrator determines (either initially or subsequent to the grant of the
relevant Award) that the cessation constitutes Retirement for purposes of this
Plan. In deciding whether a termination of employment is an Early Retirement,
the Administrator need not consider the definition under any other Company
benefit plan.

“Eligible Director” (or “Director”) means a non-employee director of the Company
or one of its Eligible Subsidiaries.

“Eligible Subsidiary” means each of the Company’s Subsidiaries, except as the
Administrator otherwise specifies.

“Employee” means any person employed as an employee of the Company or an
Eligible Subsidiary.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exercise Price” means, in the case of an Option, the value of the consideration
that an Optionee must provide in exchange for one share of Common Stock. In the
case of a SAR, “Exercise Price,” means an amount which is subtracted from the
Fair Market Value in determining the amount payable upon exercise of such SAR.

“Fair Market Value” means, as of any date, the fair market value of a share of
Common Stock for purposes of the Plan which will be determined as follows:

(i)    If the Common Stock is traded on the New York Stock Exchange or other
national securities exchange, the closing sale price on that date or, if the
given date is not a trading day, the closing sale price for the immediately
preceding trading day; or

(ii)    If the Common Stock is not traded on the New York Stock Exchange or
other national securities exchange, the Fair Market Value thereof shall be
determined in good faith by the Administrator and in compliance with Code
Section 409A.

“Fortive” shall mean Fortive Corporation, a Delaware corporation.

 

2



--------------------------------------------------------------------------------

“Gross Misconduct” means the Participant has:

(i)    Committed fraud, misappropriation, embezzlement, willful misconduct or
gross negligence with respect to the Company or any Subsidiary thereof, or any
other action in willful disregard of the interests of the Company or any
Subsidiary thereof;

(ii)    Been convicted of, or pled guilty or no contest to, (i) a felony,
(ii) any misdemeanor (other than a traffic violation) with respect to his/her
employment, or (iii) any other crime or activity that would impair his/her
ability to perform his/her duties or impair the business reputation of the
Company or any Subsidiary;

(iii)    Refused or willfully failed to adequately perform any duties assigned
to him/her; or

(iv)    Refused or willfully failed to comply with standards, policies or
procedures of the Company or any Subsidiary thereof, including without
limitation the Company’s Standards of Conduct as amended from time to time.

“Incentive Stock Option” or “ISO” means a stock option intended to qualify as an
incentive stock option within the meaning of Code Section 422.

“Normal Retirement” means an employee voluntarily ceases to be an Employee at or
after reaching age sixty-five (65).

“Option” means a stock option granted pursuant to Section 6 of the Plan that is
not an ISO, entitling the Optionee to purchase Shares at a specified price.

“Optionee” means an Employee, Consultant, or Director who has been granted an
Option under this Plan or, where appropriate, a person authorized to exercise an
Option in place of the intended original Optionee.

“Other Stock-Based Awards” are Awards (other than Options, SARs, RSUs and
Restricted Stock Grants) granted under Section 10 of the Plan that are
denominated in, valued in whole or in part by reference to, or otherwise based
on or related to, Common Stock.

“Participant” means Optionees and Recipients, collectively. The term
“Participant” also includes, where appropriate, a person authorized to exercise
an Option or hold or receive another Award in place of the intended original
Optionee or Recipient.

“Performance Objectives” means one or more objective or subjective performance
factors as determined by the Administrator with respect to each Performance
Period.

“Performance Period” means a period for which Performance Objectives are set and
during which performance is to be measured to determine whether a Participant is
entitled to payment in respect of an Award under the Plan. A Performance Period
may coincide with one or more complete or partial calendar or fiscal years of
the Company. Unless otherwise designated by the Administrator, the Performance
Period will be based on the calendar year.

“Plan” means this 2020 Stock Incentive Plan, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Recipient” means an Employee, Consultant, or Director who has been granted an
Award other than an Option under this Plan or, where appropriate, a person
authorized to hold or receive such an Award in place of the intended original
Recipient.

“Restricted Stock Grant” means a direct grant of Common Stock, as awarded under
Section 8 of the Plan.

“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
unfunded right to receive (if conditions are met) one share of Common Stock, as
awarded under Section 9 of the Plan.

“Retirement” means both Early Retirement and Normal Retirement, as defined
herein.

“Section 16 Persons” means those officers, directors or other persons who are
subject to Section 16 of the Exchange Act.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Stock Appreciation Right” or “SAR” means any right granted under Section 7 of
the Plan.

“Subsidiary” means any corporation, limited liability company, partnership or
other entity (other than the Company) in an unbroken chain beginning with the
Company if, at the time an Award is granted to a Participant under the Plan,
each of such entities (other than the last entity in the unbroken chain) owns
stock or other equity possessing twenty percent (20%) or more of the total
combined voting power of all classes of stock or equity in one of the other
entities in such chain.

“Substantial Corporate Change” has the meaning set forth in Section 17(a) of the
Plan.

 

3.

Eligibility. All Employees, Consultants, and Directors are eligible for Awards
under this Plan. Eligible Employees, Consultants, and Directors become Optionees
or Recipients when the Administrator grants them, respectively, an Option or one
of the other Awards under this Plan.

 

4.

Administration of the Plan.

(a)    The Administrator. The Administrator of the Plan is the Compensation &
Management Development Committee of the Board, unless the Board specifies
another committee or the Board elects to act in such capacity. The Administrator
is responsible for the general operation and administration of the Plan and for
carrying out its provisions and has full discretion in interpreting and
administering the provisions of the Plan. Subject to the express provisions of
the Plan, the Administrator may exercise such powers and authority of the Board
as the Administrator may find necessary or appropriate to carry out its
functions. The Administrator may delegate its functions to Employees (other than
the power to grant awards to Eligible Directors or Section 16 Persons), to the
extent permitted under applicable Delaware corporate law.

 

4



--------------------------------------------------------------------------------

(b)    Rule 16b-3 Compliance. Awards to Section 16 Persons shall be made only by
either (i) a Committee (or a subcommittee of the Committee) consisting solely of
two or more non-employee Directors or (ii) the Board, in either case in
accordance with Rule 16b-3.

(c)    Powers of the Administrator. The Administrator’s powers will include, but
not be limited to, the power to: construe and interpret the terms of the Plan
and Awards granted pursuant to the Plan (including the power to remedy any
ambiguity, inconsistency, or omission); amend, waive, or extend any provision or
limitation of any Award (except as limited by the terms of the Plan); in order
to fulfill the purposes of the Plan and without amending the Plan, vary the
terms of or modify Awards to Participants who are foreign nationals or employed
outside of the United States in order to recognize differences in local law, tax
policies or customs; and adopt such procedures as are necessary or appropriate
to carry out the foregoing.

(d)    Granting of Awards. Subject to the terms of the Plan, the Administrator
will, in its sole discretion, determine the Optionees and the Recipients of
other Awards and will determine either initially or subsequent to the grant of
the relevant Award:

(i)    the terms of such Awards;

(ii)    the schedule for exercisability and nonforfeitability, including any
requirements that the Participant or the Company satisfy performance criteria or
Performance Objectives, and the acceleration of the exercisability or
nonforfeitability of the Awards (for the avoidance of doubt, the Administrator
shall have discretion to accelerate the vesting of all or a portion of any
performance-based vesting conditions or Performance Objectives);

(iii)    the time and conditions for expiration of the Awards; and

(iv)    the form of payment due upon exercise or grant of Awards.

Notwithstanding anything to the contrary in this Plan, the Administrator may in
its sole discretion reduce or eliminate a Participant’s unvested Award or Awards
if he or she changes classification from a full-time Employee to a part-time
Employee.

(e)    Substitutions. The Administrator may also grant Awards in conversion or
replacement of or substitution for options or other equity awards or interests
held by individuals who become Employees of the Company or of an Eligible
Subsidiary as a result of the Company’s acquiring or merging with the
individual’s employer. If necessary to conform the Awards to the awards or
interests for which they are substitutes, the Administrator may grant substitute
Awards under terms and conditions that vary from those the Plan otherwise
requires. Notwithstanding anything in the foregoing to the contrary, any Award
to any Participant who is a U.S. taxpayer will be adjusted appropriately
pursuant to Code Section 409A.

(f)    Effect of Administrator’s Decision. The Administrator’s determinations
under the Plan need not be uniform and need not consider whether actual or
potential Participants are similarly situated. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of any Award.

 

5



--------------------------------------------------------------------------------

(g)    Minimum Vesting Schedule. Notwithstanding anything to the contrary in
this Plan, each Award granted under this Plan shall be subject to a minimum
vesting schedule or performance period, as applicable, of not less than one
(1) year; provided, however, that up to five percent (5%) of the shares
authorized for grant under this Plan may be issued without regard to the
foregoing minimum vesting period and that, for purposes of Awards granted to
Directors, “one (1) year” may mean the period of time from one annual
stockholders meeting to the next annual stockholders meeting as long as such
period of time is not less than fifty (50) weeks, and provided, further, that
the Administrator may waive the restrictions set forth in this sentence in its
sole discretion (i) in the event of death, Disability, Retirement, a Substantial
Corporate Change or as otherwise determined by the Administrator on such terms
and conditions as it deems appropriate and (ii) for Awards granted in settlement
of an obligation to pay cash under the Company’s compensatory plans and deferred
compensation arrangements.

 

5.

Stock Subject to the Plan.

(a)    Share Limits; Shares Available. Except as adjusted below in the event of
a Substantial Corporate Change or as provided under Section 16 of the Plan, the
aggregate number of shares of Common Stock that may be issued under the Awards
(including Conversion Awards) may not exceed seventeen million (17,000,000)
shares. The Common Stock may come from treasury shares, authorized but unissued
shares, or previously issued shares that the Company reacquires, including
shares it purchases on the open market. If any Award (including any Conversion
Award) expires, is canceled, or terminates for any other reason, the shares of
Common Stock available under that Award will again be available for the granting
of new Awards. Any such returning shares of Common Stock shall be credited to
the share reserve set forth above on the same basis as the original Award was
debited. Any shares of Common Stock surrendered for the payment of the Exercise
Price under Options or SARs or for withholding taxes, and shares of Common Stock
repurchased in the open market with the proceeds of an Option exercise, may not
again be made available for issuance under the Plan. Shares of Common Stock
issued to convert, replace or adjust outstanding Options or other
equity-compensation awards in connection with a merger or acquisition, as
permitted by NYSE Listed Company Manual Section 303A.08 or any successor
provision, shall not reduce the number of shares available for issuance under
the Plan.

(b)    Director Share Limits. Subject to adjustment as provided in Section 16 of
the Plan, the total value of any Awards granted to such Director in such
calendar year (calculating the value of any such Awards based on the grant date
fair value of such Awards for the Company’s financial reporting purposes), when
aggregated with such Director’s cash fees with respect to such calendar year,
shall not exceed seven hundred fifty thousand dollars ($750,000) in the
aggregate. The Administrator may make exceptions to increase such limit to one
million dollars ($1,000,000) for individual Directors in extraordinary
circumstances, such as where a Director serves as the non-executive chairman of
the Board or as a member of a special litigation or transactions committee of
the Board, as the Board may determine in its discretion, provided that the
Director receiving such additional compensation may not participate in the
decision to award such compensation involving such Director.

(c)    Stockholder Rights; Dividend and Dividend Equivalent. Except for
Restricted Stock Grants, the Participant will have no rights of a stockholder
with respect to the shares of Common Stock subject to an Award except to the
extent that the Company has issued certificates for, or

 

6



--------------------------------------------------------------------------------

otherwise confirmed ownership of, such shares upon the exercise or, as
applicable, the grant or nonforfeitability, of an Award. No adjustment will be
made for a dividend or other right for which the record date precedes the date
of exercise or nonforfeitability, as applicable. For the sake of clarity, no
dividends or “dividend equivalents” corresponding to an Award may be delivered
prior to the vesting of such Award. Any dividends or “dividend equivalents” that
have accrued or are credited shall be delivered if and only to the same extent
the Award to which such dividend or “dividend equivalent” relates vests.

(d)    Fractional Shares. The Company will not issue fractional shares of Common
Stock pursuant to the exercise or vesting of an Award. Any fractional share will
be rounded up and issued to the Participant in a whole share, except to the
extent that such rounding would result in the imposition of any individual tax
and penalty interest charges imposed under Code Section 409A, in which case
fractional shares will be rounded down.

 

6.

Terms and Conditions of Options.

(a)    General. Options granted to Employees, Consultants, and Directors are not
intended to qualify as Incentive Stock Options. Other than as provided under
Section 16 of the Plan and except in connection with a merger, acquisition,
spinoff, or other similar corporate transaction, the Administrator may not
(1) reduce the Exercise Price of any outstanding Option, (2) cancel and re-grant
any outstanding Option under the Plan with a lower exercise price, or (3) cancel
underwater options for cash, unless in each case the Company’s stockholders have
approved such action. Subject to the foregoing, the Administrator may set
whatever conditions it considers appropriate for the Options, including
time-based and/or performance-based vesting conditions.

(b)    Exercise Price. The Administrator will determine the Exercise Price under
each Option and may set the Exercise Price without regard to the Exercise Price
of any other Options granted at the same or any other time. The Exercise Price
per share for the Options may not be less than 100% of the Fair Market Value of
a share of Common Stock on the Date of Grant, except in the event of an Option
substitution as contemplated by Section 4(e) of the Plan, as provided under
Section 16 of the Plan or in connection with the issuance of Conversion Awards.
The Company may use the consideration it receives from the Optionee for general
corporate purposes.

(c)    Exercisability. The Administrator will determine the times and conditions
for exercise of each Option but may not extend the period for exercise of an
Option beyond the tenth anniversary of its Date of Grant. Options will become
exercisable at such times and in such manner as the Administrator determines
(either initially or subsequent to the grant of the relevant Award); provided,
however, that the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which the Optionee may exercise
any portion of an Option. If the Administrator does not specify otherwise at the
Date of Grant, Options for Employees will become exercisable as to one-fifth of
the covered shares of Common Stock on each of the first five anniversaries of
the Date of Grant, and Options for Eligible Directors will be exercisable in
full as of the Date of Grant.

 

7



--------------------------------------------------------------------------------

(d)    Method of Exercise. To exercise any exercisable portion of an Option, the
Optionee must:

(i)    Deliver a written notice of exercise to the Secretary of the Company (or
to whomever the Administrator designates), in a form complying with any rules
the Administrator may issue and specifying the number of shares of Common Stock
underlying the portion of the Option the Optionee is exercising;

(ii)    Pay the full Exercise Price by cashier’s or certified check or wire
transfer of immediately available funds for the shares of Common Stock with
respect to which the Option is being exercised, unless the Administrator
consents to another form of payment (which could include the use of Common
Stock); and

(iii)    Deliver to the Secretary of the Company (or to whomever the
Administrator designates) such representations and documents as the
Administrator, in its sole discretion, may consider necessary or advisable.

Payment in full of the Exercise Price need not accompany the written notice of
exercise provided the notice directs that the shares of Common Stock issued upon
the exercise be delivered, either in certificate form or in book entry form, to
a licensed broker acceptable to the Company as the agent for the individual
exercising the Option and at the time the shares are delivered to the broker,
either in certificate form or in book entry form, the broker will tender to the
Company cash or cash equivalents acceptable to the Company and equal to the
Exercise Price.

The Administrator may agree to payment through the tender to the Company of
shares of Common Stock. Shares of Common Stock offered as payment will be
valued, for purposes of determining the extent to which the Optionee has paid
the Exercise Price, at their Fair Market Value on the date of exercise.

(e)    Term. No one may exercise an Option more than ten years after its Date of
Grant.

(f)    Automatic Exercise of Certain Expiring Options. Notwithstanding any other
provision of this Plan or any Award Agreement (other than this Section), on the
last trading day on which all or a portion of an outstanding Option may be
exercised, if as of the close of trading on such day the then Fair Market Value
of a share of Common Stock exceeds the per share Exercise Price of the Option by
at least $.01 (such expiring portion of an Option that is so in-the-money, an
“Auto-Exercise Eligible Option”), the Optionee shall be deemed to have
automatically exercised such Auto-Exercise Eligible Option (to the extent it has
not previously been exercised or forfeited) as of the close of trading in
accordance with the provisions of this Section. In the event of an automatic
exercise pursuant to this Section, the Company shall reduce the number of shares
of Common Stock issued to the Optionee upon such Optionee’s automatic exercise
of the Auto-Exercise Eligible Option in an amount necessary to satisfy (1) the
Optionee’s Exercise Price obligation for the Auto-Exercise Eligible Option, and
(2) the minimum applicable Federal, state, local and, if applicable, foreign
income and employment tax and social insurance withholding requirements arising
upon the automatic exercise (unless the Administrator deems that a different
method of satisfying such withholding obligations is practicable and advisable),
in each case based on the Fair Market Value of the Common Stock as of the close
of trading

 

8



--------------------------------------------------------------------------------

on the date of exercise. In accordance with procedures established by the
Administrator, an Optionee may notify the Company’s record-keeper in writing in
advance that he or she does not wish for the Auto-Exercise Eligible Option to be
exercised. This Section shall not apply to any Option to the extent that the
Administrator determines that this Section causes the Option to fail to qualify
for favorable tax treatment under applicable law. In its discretion, the Company
may determine to cease automatically exercising Options at any time.

 

7.

Terms and Conditions of Stock Appreciation Rights.

(a)    General. A SAR represents the right to receive a payment, in cash, shares
of Common Stock or both (as determined by the Administrator), equal to the
excess of the Fair Market Value on the date the SAR is exercised over the SAR’s
Exercise Price. The Administrator shall be subject to the same limitations on
the reduction of an SAR Exercise Price as is applicable to the reduction of the
Exercise Price of an Option under Section 6(a) of the Plan.

(b)    Exercise Price. The Administrator will establish in its sole discretion
the Exercise Price of a SAR and all other applicable terms and conditions,
including time-based and/or performance-based vesting conditions. The Exercise
Price for the SAR may not be less than 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant, except in the event of an SAR substitution
as contemplated by Section 4(e) of the Plan, as provided under Section 16 of the
Plan or in connection with the issuance of any SAR that is granted in tandem
with an Option.

(c)    Exercisability. The Administrator will determine the times and conditions
for exercise of each SAR but may not extend the period for exercise of a SAR
beyond the tenth anniversary of its Date of Grant. SARs will become exercisable
at such times and in such manner as the Administrator determines (either
initially or subsequent to the grant of the relevant Award); provided, however,
that the Administrator may, on such terms and conditions as it determines
appropriate, accelerate the time at which the Participant may exercise any
portion of a SAR. If the Administrator does not specify otherwise, SARs will
become exercisable as to one-fifth of the covered shares of Common Stock on each
of the first five anniversaries of the Date of Grant.

(d)    Term. No one may exercise a SAR more than ten years after its Date of
Grant.

 

8.

Terms and Conditions of Restricted Stock Grants.

(a)    General. A Restricted Stock Grant is a direct grant of Common Stock,
subject to restrictions and vesting conditions, including time-based vesting
conditions and/or the attainment of performance-based vesting conditions or
Performance Objectives, as determined by the Administrator. The Company shall
issue the shares to each Recipient of a Restricted Stock Grant either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Recipient, with legends or notations, as applicable, referring to the terms,
conditions, and restrictions applicable to the Award; provided that the Company
may require that any stock certificates evidencing Restricted Stock Grants be
held in the custody of the Company or its agent until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock Grant, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the shares of Common Stock covered by such Award.

 

9



--------------------------------------------------------------------------------

(b)    Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for Restricted Stock Grants by
(i) issuing Common Stock held as treasury stock or repurchased on the open
market or (ii) charging the Recipients at least the par value for the shares of
Common Stock covered by the Restricted Stock Grant.

(c)    Lapse of Restrictions. The shares of Common Stock underlying such
Restricted Stock Grants will become nonforfeitable at such times and in such
manner as the Administrator determines (either initially or subsequent to the
grant of the relevant Award); provided, however, that the Administrator may, on
such terms and conditions as it determines appropriate, accelerate the time at
which restrictions or other conditions on such Restricted Stock Grants will
lapse. If the Administrator does not specify otherwise, any time-based vesting
restrictions on Restricted Stock Grants will lapse as to one-half of the covered
shares of Common Stock on each of the fourth and fifth anniversaries of the Date
of Grant. Unless otherwise specified by the Administrator, any performance-based
vesting conditions or Performance Objectives must be satisfied, if at all, prior
to the 10th anniversary of the Date of Grant.

(d)    Rights as a Stockholder. A Recipient who is awarded a Restricted Stock
Grant under the Plan shall have the same voting, dividend and other rights as
the Company’s other stockholders, provided, however, that any dividends paid on
the shares of Common Stock underlying such Restricted Stock Grant will be
accumulated and delivered if and only to the same extent as the Restricted Stock
Grant vests. After the lapse of the restrictions without forfeiture in respect
of the Restricted Stock Grant, the Company shall remove any legends or notations
referring to the terms, conditions and restrictions on such shares of Common
Stock and, if certificated, deliver to the Participant the certificate or
certificates evidencing the number of such shares of Common Stock.

 

9.

Terms and Conditions of Restricted Stock Units.

(a)    General. RSUs shall be credited as a bookkeeping entry in the name of the
Recipient in an account maintained by the Company. No shares of Common Stock are
actually issued to the Recipient in respect of RSUs on the Date of Grant. Shares
of Common Stock shall be issuable to the Recipient only upon the lapse of such
restrictions and satisfaction of such vesting conditions, including time-based
vesting conditions and/or the attainment of performance-based vesting conditions
or Performance Objectives, as determined by the Administrator.

(b)    Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for RSUs by (i) issuing Common
Stock held as treasury stock or repurchased on the open market or (ii) charging
the Recipients at least the par value for the shares of Common Stock covered by
the RSUs.

(c)    Lapse of Restrictions. RSUs will vest and the underlying shares of Common
Stock will become nonforfeitable at such times and in such manner as the
Administrator determines (either initially or subsequent to the grant of the
relevant Award); provided, however, that the Administrator

 

10



--------------------------------------------------------------------------------

may, on such terms and conditions as it determines appropriate, accelerate the
time at which restrictions or other conditions on such RSUs will lapse. If the
Administrator does not specify otherwise, any time-based vesting restrictions on
RSUs will lapse as to one-half of the covered shares of Common Stock on each of
the fourth and fifth anniversaries of the Date of Grant. Unless otherwise
specified by the Administrator, any performance-based vesting conditions or
Performance Objectives must be satisfied, if at all, prior to the 10th
anniversary of the Date of Grant.

(d)    Rights as a Stockholder. A Recipient who is awarded RSUs under the Plan
shall possess no incidents of ownership with respect to the underlying shares of
Common Stock.

 

10.

Terms and Conditions of Other Stock-Based Awards. The Administrator may grant
Other Stock-Based Awards that are denominated in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Stock. The purchase,
exercise, exchange or conversion of Other Stock-Based Awards and all other terms
and conditions applicable to such Awards will be determined by the Administrator
in its sole discretion.

 

11.

Converted Fortive Awards. The Company is authorized to issue Awards (“Conversion
Awards”) in connection with the equitable adjustment and/or replacement of
certain equity-based awards granted by Fortive prior to the separation of the
Company from Fortive (the “Separation”) (collectively, the “Fortive Awards”).
Notwithstanding any other provision of the Plan to the contrary, in accordance
with a formula for conversion and/or replacement of the Fortive Awards as
determined by the Company in a manner consistent with the Separation, the number
of shares of Common Stock subject to a Conversion Award and the exercise price
of any Conversion Award that is an Option shall be determined by the
Administrator.

 

12.

Termination of Employment. Unless the Administrator determines otherwise (either
initially or subsequent to the grant of the relevant Award), the following rules
shall govern the vesting, exercisability and term of outstanding Awards held by
a Participant in the event of termination of such Participant’s employment,
where termination of employment means the time when the active employer-employee
or other active service- providing relationship between the Participant and the
Company or an Eligible Subsidiary ends for any reason, including Retirement. For
purposes of Awards granted under this Plan, the Administrator shall have sole
discretion to determine whether a Participant has ceased to be actively employed
by (or, in the case of a Consultant or Director, has ceased actively providing
services to) the Company or Eligible Subsidiary, and the effective date on which
such active employment (or active service-providing relationship) terminated.
For the avoidance of doubt, a Participant’s active employer- employee or other
active service-providing relationship shall not be extended by any notice period
mandated under local law (e.g., active employment shall not include a period of
“garden leave”, paid administrative leave or similar period pursuant to local
law), and in the event of a Participant’s termination of employment (whether or
not in breach of local labor laws), Participant’s right to exercise any Option
or SAR after termination of employment, if any, shall be measured by the date of
termination of active employment or service and shall not be extended by any
notice period mandated under local law. Unless the Administrator provides
otherwise (either initially or subsequent to the grant

 

11



--------------------------------------------------------------------------------

  of the relevant Award) (1) termination of employment will include instances in
which a common law employee is terminated and immediately rehired as an
independent contractor, and (2) the spin-off, sale, or disposition of a
Participant’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Participant’s employer no
longer constitutes an Eligible Subsidiary shall constitute a termination of
employment or service.

(a)    General. Upon termination of employment for any reason other than death,
Early Retirement or (with respect to Options and SARs) Normal Retirement, all
unvested portions of any outstanding Awards shall be immediately forfeited
without consideration. The vested portion of any outstanding RSUs or Other
Stock-Based Awards shall be settled upon termination and, except as set forth in
subsections (b) – (h) of this Section 12, the Participant shall have a period of
ninety (90) days, commencing with the first date the Participant is no longer
actively employed, to exercise the vested portion of any outstanding Options or
SARs, subject to the term of the Option or SAR; provided, however, that if the
exercise of an Option or SAR following termination of employment (to the extent
such post-termination exercise is permitted under this Section 12(a)) is not
covered by an effective registration statement on file with the U.S. Securities
and Exchange Commission, then the Option or SAR shall terminate upon the later
of (i) thirty (30) days after such exercise becomes covered by an effective
registration statement, or (ii) the end of the original post-termination
exercise period; provided, however, that in no event may an Option or SAR be
exercised after the expiration of the term of the Award.

(b)    Normal Retirement. Upon termination of employment by reason of the
Participant’s Normal Retirement, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the relevant Award (i) subject to the term of the Award any Options or
SARs held by the Participant as of the Normal Retirement date will remain
outstanding, continue to vest and may be exercised until the fifth anniversary
of the Normal Retirement (or if earlier, the termination date of the Award), and
(ii) all unvested portions of any other outstanding Awards (including without
limitation RSUs and Restricted Stock Grants) shall be immediately forfeited
without consideration.

(c)    Early Retirement. Upon termination of employment by reason of the
Participant’s Early Retirement, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the relevant Award (i) the time-based vesting of any portion of any RSU
or Restricted Stock Grant scheduled to vest during the five-year period
immediately following such Early Retirement shall be accelerated (provided that
if any performance-based vesting conditions or Performance Objectives remain
unsatisfied as of the Early Retirement date (and the relevant Performance Period
has not expired), the Award shall remain outstanding for up to five years after
such date (or, if earlier, up to the termination date of the Award) to determine
whether such conditions or objectives become satisfied and the Award shall
become fully vested once it has been determined that such conditions or
objectives have been satisfied within the applicable period (at which point, the
vested shares of Common Stock will be delivered to the Participant)), and any
portion of such Award subject to time- based vesting conditions not scheduled to
vest until after the fifth anniversary of such Early Retirement shall be
forfeited, and (ii) subject to the term of the Award any Options or SARs held by
the Participant as of the Early Retirement date will remain outstanding,
continue to vest and may be exercised until the fifth anniversary of the Early
Retirement (or if earlier, the

 

12



--------------------------------------------------------------------------------

termination date of the Award). Notwithstanding anything to the contrary in this
Plan, in connection with any determination to grant Early Retirement to a
Participant the Administrator in its sole discretion may determine to grant
Early Retirement with respect to a specified portion, but less than all, of the
Participant’s outstanding Awards.

(d)    Death. Upon termination of employment by reason of the Participant’s
death:

(i)    All unexpired Options and SARs will become fully exercisable and, subject
to the term of the Option or SAR, may be exercised for a period of twelve
(12) months thereafter by the personal representative of the Participant’s
estate or any other person to whom the Option or SAR is transferred under a will
or under the applicable laws of descent and distribution.

(ii)    A portion of the outstanding RSUs and Restricted Stock Grants shall
become vested which will be determined as follows. With respect to each portion
of an Award of RSUs or Restricted Stock Grant that is scheduled to vest on a
particular vesting date, upon the Participant’s death, a pro rata amount of the
RSUs or the Restricted Stock Grant will vest based on the number of complete
twelve-month periods between the Date of Grant and the date of death, (provided
that any partial twelve-month period between the Date of Grant and the date of
death shall also be considered a complete twelve-month period for purposes of
this pro-ration methodology), divided by the total number of twelve-month
periods between the Date of Grant and the particular, scheduled vesting date.
Any fractional right to a share of Common Stock that results from applying the
pro rata methodology described herein shall be rounded up to a right to a whole
share.

(iii)    With respect to any Award other than an Option, SAR, RSU or Restricted
Stock Grant, all unvested portions of the Award shall be immediately forfeited
without consideration, unless otherwise provided by the Administrator.

(e)    Disability. Upon termination of employment by reason of the Participant’s
Disability, all unvested portions of any outstanding Awards shall be immediately
forfeited without consideration. The vested portion of any Option or SAR will
remain outstanding and, subject to the term of the Option or SAR, may be
exercised by the Participant at any time until the first anniversary of the
Participant’s termination of employment for Disability. The vested portion of
any Award other than an Option or SAR shall be settled upon termination of
employment.

(f)    Gross Misconduct. Upon termination of employment by reason of the
Participant’s Gross Misconduct, as determined by the Administrator, all
unexercised Options and SARs, unvested portions of RSUs, unvested portions of
Restricted Stock Grants and unvested portions of any Other Stock-Based Awards
granted under the Plan shall terminate and be forfeited immediately without
consideration. Without limiting the foregoing provision, a Participant’s
termination of employment shall be deemed to be a termination of employment by
reason of the Participant’s Gross Misconduct if, after the Participant’s
employment has terminated, facts and circumstances are discovered or confirmed
that would have justified a termination for Gross Misconduct.

 

13



--------------------------------------------------------------------------------

(g)    Post-Termination Covenants. Notwithstanding any other provision in the
Plan, to the extent any Award may remain outstanding under the terms of the Plan
after termination of the Participant’s employment or service, the Award will
nevertheless expire as of the date that the former Employee, Director or
Consultant violates any covenant not to compete or any other post-termination
covenant (including without limitation any nonsolicitation, nonpiracy of
employees, nondisclosure, nondisparagement, works-made-for-hire or similar
covenants) in effect between the Company and/or any Subsidiary thereof, on the
one hand, and the former Employee, Director or Consultant on the other hand, as
determined by the Administrator.

(h)    Leave of Absence. To the extent approved by the Administrator (either
specifically or pursuant to rules adopted by the Administrator) or otherwise
required by applicable law, the active employer-employee or other active
service- providing relationship between the Participant and the Company or an
Eligible Subsidiary shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; or (iii) any other leave of absence. For the
avoidance of doubt, the Administrator, in its sole discretion, may determine
that a Participant’s leave of absence to complete a course of study will not
constitute termination of employment for purposes of the Plan. Further, during
any approved leave of absence, the Administrator shall have sole discretion to
provide (either specifically or pursuant to rules adopted by the Administrator)
that the vesting of any Awards held by the Participant shall be frozen as of the
first day of the leave (or as of any subsequent day during such leave, as
applicable), and shall not resume until and unless the Participant returns to
active employment prior to the expiration of the term (if any) of the Awards,
subject to any requirements of applicable laws or contract. The Administrator,
in its sole discretion, will determine all questions of whether particular
terminations or leaves of absence are terminations of active employment or
service.

 

13.

Award Agreements. The Administrator will communicate the material terms and
conditions of an Award to the Participant in any form it deems appropriate,
which may include the use of an Award Agreement that the Administrator may
require the Participant to sign. To the extent the Award Agreement is
inconsistent with the Plan, the Plan will govern. The Award Agreements may
contain special rules, particularly for Participants located outside the United
States. To the extent the Administrator determines not to document the terms and
conditions of an Award in an Award Agreement, the terms and conditions of the
Award shall be as set forth in the Plan and in the Administrator’s records.

 

14.

Award Holder. During the Participant’s lifetime and except as provided under
Section 22 of the Plan, only the Participant or his/her duly appointed guardian
may exercise or hold an Award (other than nonforfeitable shares of Common
Stock). After the Participant’s death, the personal representative of his or her
estate or any other person authorized under a will or under the laws of descent
and distribution may exercise any then exercisable portion of an Award or hold
any then nonforfeitable portion of any Award. If someone other than the original
Participant seeks to exercise or hold any portion of an Award, the Administrator
may request such proof as it may consider necessary or appropriate of the
person’s right to exercise or hold the Award.

 

14



--------------------------------------------------------------------------------

15.

Performance Rules. Subject to the terms of the Plan, the Administrator will have
the authority to establish and administer performance-based grant and/or vesting
conditions and Performance Objectives with respect to such Awards as it
considers appropriate. Notwithstanding satisfaction of applicable Performance
Objectives, the number of shares of Common Stock or other benefits received
under an Award that are otherwise earned upon satisfaction of such Performance
Objectives may be reduced or increased by the Administrator on the basis of such
further considerations that the Administrator in its sole discretion shall
determine.

 

16.

Adjustments upon Changes in Capital Stock. Subject to any required action by the
Company (which it shall promptly take) or its stockholders, and subject to the
provisions of applicable corporate law, if the outstanding shares of Common
Stock increase or decrease or change into or are exchanged for a different
number or kind of security by reason of any recapitalization, reclassification,
stock split, reverse stock split, combination of shares, exchange of shares,
stock dividend, or other distribution payable in capital stock, some other
increase or decrease in such Common Stock occurs without the Company’s receiving
consideration, the Administrator shall make a proportionate and appropriate
adjustment as the Administrator in its sole discretion deems to be appropriate,
in any of the following in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan:
(a) the kind and number of shares of Common Stock, other securities or property
or the amount of cash subject to each outstanding Award; (b) the Exercise Price
or purchase price of any outstanding Award; and (c) the aggregate number of
shares of Common Stock which thereafter may be made the subject of Awards,
including the limit specified in Section 5(a) of the Plan regarding the number
of shares available for Awards.

In the event of a declaration of an extraordinary dividend on the Common Stock
payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make a
proportionate and appropriate adjustment as the Administrator in its sole
discretion deems to be appropriate to the items set forth in any of subsections
(a) through (c) in the preceding paragraph in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Section 16 specifically provides. The grant of an Award under the
Plan will not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.

 

17.

Substantial Corporate Change.

(a)    Definition. A Substantial Corporate Change means the consummation of:

(i)    the dissolution or liquidation of the Company; or

 

15



--------------------------------------------------------------------------------

(ii)    the merger, consolidation, or reorganization of the Company with one or
more corporations, limited liability companies, partnerships or other entities
in which the Company is not the surviving entity (other than a merger,
consolidation or reorganization which would result in the voting securities of
the Company outstanding immediately prior to such event continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger,
consolidation or reorganization and with the power to elect at least a majority
of the board of directors or other governing body of such surviving entity); or

(iii)    the sale of all or substantially all of the assets of the Company to
another person or entity; or

(iv)    any transaction (including a merger or reorganization in which the
Company survives) approved by the Board that results in any person or entity
(other than any affiliate of the Company as defined in Rule 144(a)(1) under the
Securities Act) owning 100% of the combined voting power of all classes of stock
of the Company.

For the avoidance of doubt, neither the Separation nor any further disposition
of any or all of Fortive’s ownership interests in the Company will constitute a
Substantial Corporate Change.

(b)    Treatment of Awards. Upon a Substantial Corporate Change, the Plan and
any forfeitable portions of the Awards will terminate unless provision is made
in writing in connection with such transaction for the assumption or
continuation of outstanding Awards, or the substitution for such Awards of any
options or grants covering the stock or securities of a successor employer
corporation, or a parent or subsidiary of such successor, with appropriate
adjustments as to the number and kind of shares of stock and prices, in which
event the Awards will continue in the manner and under the terms so provided.
Unless the Board determines otherwise, if an Award would otherwise terminate
pursuant to the preceding sentence, the Administrator will either:

(i)    provide that Optionees or holders of SARs will have the right, at such
time before the consummation of the transaction causing such termination as the
Board reasonably designates, to exercise any unexercised portions of an Option
or SAR, whether or not they had previously become exercisable; or

(ii)    for any Awards, cause the Company, or agree to allow the successor, to
cancel each Award after payment to the Participant of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the value of
the Award under the transaction as determined by the Administrator (minus, for
Options and SARs, the Exercise Price for the shares covered by the Option or SAR
(and for any Awards, where the Board or the Administrator determines it is
appropriate, any required tax withholdings)).

 

16



--------------------------------------------------------------------------------

18.

Participants Outside the United States. To comply with the laws in other
countries in which the Company or any of its Subsidiaries operates or has
Employees, Directors or Consultants, the Administrator, in its sole discretion,
shall have the power and authority to:

(a)    Determine which Subsidiaries shall be covered by the Plan;

(b)    Determine which Participants outside the United States are eligible to
participate in the Plan;

(c)    Either initially or by amendment, modify the terms and conditions of any
Award granted to any Participant outside the United States;

(d)    Either initially or by amendment, establish sub-plans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; and

(e)    Either initially or by amendment, take any action that it deems advisable
to obtain approval or comply with any applicable government regulatory
exemptions or approvals.

Although in establishing such sub-plans, terms or procedures, the Company may
endeavor to (i) qualify an Award for favorable foreign tax treatment or
(ii) avoid adverse tax treatment, the Company makes no representation to that
effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on holders of
Awards under the Plan.

 

19.

Legal Compliance. The granting of Awards and the issuance of shares of Common
Stock under the Plan shall be subject to compliance with all applicable
requirements imposed by federal, state, local and foreign securities laws and
other laws, rules, and regulations, and by any applicable regulatory agencies or
stock exchanges. The Company shall have no obligation to issue shares of Common
Stock issuable under the Plan or deliver evidence of title for shares of Common
Stock issued under the Plan prior to obtaining any approvals from governmental
agencies that the Company determines are necessary, and completion of any
registration or other qualification of the shares of Common Stock under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary. To that end, the Company may require the
Participant to take any reasonable action to comply with such requirements
before issuing such shares of Common Stock. No provision in the Plan or action
taken under it authorizes any action that is otherwise prohibited by federal,
state, local or foreign laws, rules, or regulations, or by any applicable
regulatory agencies or stock exchanges.

The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and all regulations and rules the U.S.
Securities and Exchange Commission issues under those laws. Notwithstanding
anything in the Plan to the contrary, the Administrator must administer the
Plan, and Awards may be granted, vested and exercised, only in a way that
conforms to such laws, rules, and regulations.

 

17



--------------------------------------------------------------------------------

20.

Purchase for Investment and Other Restrictions. Unless a registration statement
under the Securities Act covers the shares of Common Stock a Participant
receives under an Award, the Administrator may require, at the time of such
grant and/or exercise and/or lapse of restrictions, that the Participant agree
in writing to acquire such shares for investment and not for public resale or
distribution, unless and until the shares subject to the Award are registered
under the Securities Act. Unless the shares of Common Stock are registered under
the Securities Act, the Participant must acknowledge:

(a)    that the shares of Common Stock received under the Award are not so
registered;

(b)    that the Participant may not sell or otherwise transfer the shares of
Common Stock unless the shares have been registered under the Securities Act in
connection with the sale or transfer thereof, or counsel satisfactory to the
Company has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act;
and

(c)    such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable federal, state, local and foreign
securities laws, rules and regulations.

Additionally, the Common Stock, when issued under an Award, will be subject to
any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.

The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.

 

21.

Tax Withholding. The Participant must satisfy all applicable Federal, state,
local and, if applicable, foreign income and employment tax and social insurance
withholding requirements before the Company will deliver stock certificates or
otherwise recognize ownership or nonforfeitability under an Award. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company does not or cannot withhold from the
Participant’s compensation, the Participant must pay the Company, with a
cashier’s check or certified check or by wire transfer of immediately available
funds, the full amounts required for withholding. Payment of withholding
obligations is due at the same time as is payment of the Exercise Price or lapse
of restrictions, as applicable. If the Administrator so determines, the
Participant may instead satisfy the withholding obligations at the
Administrator’s election, including (a) by directing the Company to retain
shares of Common Stock from the Option or SAR exercise, RSU vesting or release
of the Award, (b) by directing the Company to sell or arrange for the sale of
shares of Common Stock that the Participant acquires at the Option or SAR
exercise or release of the Award, (c) by tendering previously owned shares of
Common Stock, (d) by attesting to his or her ownership of shares of Common Stock
(with the distribution of net shares), or (e) by having a broker tender to the
Company cash equal to the withholding taxes, subject in each case to a
withholding of no more than the minimum applicable tax withholding rate or such
other rate that will not cause adverse accounting consequences for the Company
and is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another applicable governmental entity.

 

18



--------------------------------------------------------------------------------

22.

Transfers, Assignments or Pledges. Unless the Administrator otherwise approves
in advance in writing or as set forth below, an Award may not be assigned,
pledged, or otherwise transferred in any way, whether by operation of law or
otherwise or through any legal or equitable proceedings (including bankruptcy),
by the Participant to any person, except by will or by operation of applicable
laws of descent and distribution. If necessary to comply with Rule 16b-3 under
the Exchange Act, the Participant may not transfer or pledge shares of Common
Stock acquired under an Award until at least six months have elapsed from (but
excluding) the Date of Grant, unless the Administrator approves otherwise in
advance in writing. The Administrator may, in its sole discretion, expressly
provide that a Participant may transfer his or her Award, without receiving
consideration, to (a) members of the Participant’s immediate family, children,
grandchildren, or spouse, (b) a trust in which the Participant and/or such
family members collectively have more than 50% of the beneficial interest, or
(c) any other entity in which the Participant and/or such family members own
more than 50% of the voting interests.

 

23.

Amendment or Termination of Plan and Awards. The Board may amend, suspend, or
terminate the Plan at any time, without the consent of the Participants or their
beneficiaries; provided, however, that no amendment may have a material adverse
effect on any Participant or beneficiary with respect to any previously declared
Award, unless the Participant’s or beneficiary’s consent is obtained. Except as
required by law or by Section 16 of the Plan in the event of a Substantial
Corporate Change, the Administrator may not, without the Participant’s or
beneficiary’s consent, modify the terms and conditions of an Award so as to have
a material adverse effect on the Participant or beneficiary. Notwithstanding the
foregoing to the contrary, the Board reserves the right, to the extent it deems
necessary or advisable in its sole discretion, to unilaterally modify the Plan
and any Awards made thereunder to ensure all Awards and Award Agreements
provided to Participants who are U.S. taxpayers are made in such a manner that
either qualifies for exemption from or complies with Code Section 409A
including, but not limited to, the ability to increase the exercise or purchase
price of an Award (without the consent of the Participant) to the Fair Market
Value on the date the Award was granted; provided, however that the Company
makes no representations that the Plan or any Awards will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to the Plan or any Award made thereunder.

 

24.

Privileges of Stock Ownership. No Participant and no beneficiary or other person
claiming under or through such Participant will have any right, title, or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Award except as to such shares of Common Stock, if any,
that have been issued to such Participant.

 

19



--------------------------------------------------------------------------------

25.

Effect on Other Plans. Whether receiving or exercising an Award causes the
Participant to accrue or receive additional benefits under any pension or other
plan is governed solely by the terms of such other plan.

 

26.

Limitations on Liability. Notwithstanding any other provisions of the Plan, no
individual acting as a Director, Employee, or agent of the Company or any of its
Subsidiaries shall be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor shall such individual be personally
liable because of any contract or other instrument he or she executes in such
other capacity. The Company will indemnify and hold harmless each Director,
Employee, or agent of the Company or any of its Subsidiaries to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

 

27.

No Employment Contract. Nothing contained in this Plan constitutes an employment
contract between the Company and any Participant. The Plan does not give any
Participant any right to be retained in the Company’s employ or service, nor
does it enlarge or diminish the Company’s right to terminate the Participant’s
employment or service.

 

28.

Governing Law. The laws of the State of Delaware (other than its choice of law
provisions) govern this Plan and its interpretation. Any dispute that arises
with respect to this Plan or any Award granted under this Plan shall be
conducted in the courts of New Castle County in the State of Delaware, or the
United States Federal court for the District of Delaware.

 

29.

Duration of Plan. The Plan became effective as of October 9, 2020, and except as
otherwise expressly provided by the Administrator, shall govern all Awards
previously or subsequently granted hereunder. Unless the Board extends the
Plan’s term, the Administrator may not grant Awards under the Plan after
October 9, 2030. The Plan will then continue to govern unexercised and unexpired
Awards.

 

30.

Recoupment. Notwithstanding any other provisions in the Plan, each Award granted
under the Plan which is subject to recovery under any law, government
regulation, stock exchange listing requirement or pursuant to any policy adopted
by the Company, as approved by the Board, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or policy adopted by the Company.

 

31.

Section 409A Requirements. The Plan as well as payments and benefits under the
Plan are intended to be exempt from or, to the extent subject thereto, to comply
with, Code Section 409A, and, accordingly, to the maximum extent permitted, the
Plan shall be interpreted in accordance therewith. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax

 

20



--------------------------------------------------------------------------------

  penalties under Code Section 409A, the Participant shall not be considered to
have terminated employment or service with the Company for purposes of the Plan
and no payment shall be due to the Participant under the Plan or any Award until
the Participant would be considered to have incurred a “separation from service”
from the Company and its Affiliates within the meaning of Code Section 409A. Any
payments described in the Plan that are due within the “short term deferral
period” as defined in Code Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Code Section 409A, the settlement and payment of such awards (or
other amounts) shall instead be made on the first business day after the date
that is six (6) months following such separation from service (or death, if
earlier). Each amount to be paid or benefit to be provided under this Plan shall
be construed as a separate identified payment for purposes of Code Section 409A.
The Company makes no representation that any or all of the payments or benefits
described in this Plan will be exempt from or comply with Code Section 409A and
makes no undertaking to preclude Code Section 409A from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Code Section 409A.

 

21